Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 7-8, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Hallstig US 20190086518” in view of “Steinberg US 20200249324”. 
As to claim 1, Hallstig teaches “A LIDAR system ([0006]), comprising: a LIDAR 
system configured to output multiple LIDAR output signals that are each concurrently directed to a sample region in a field of view ([0004] teaches “A typical LiDAR detection system includes a source of optical radiation, for example, a laser, which emits light into a region. An optical detection device, which can include one or more optical detectors and/or an array of optical detectors, receives reflected light from the region”; [0006] teaches “The LiDAR detection system includes a plurality of optical sources disposed along a first direction for generating a plurality of output optical signals … Optical transmission elements transmit the envelope-modulated output optical signals into a region”), the sample region being one of multiple sample regions included in the field of view ([0006] teaches “Optical transmission elements
transmit the envelope-modulated output optical signals into a region ... each detector in a set of detectors comprises multiple regions”; [0209] teaches “the scanning LiDAR detection systems of the present disclosure combine wide field of view with long detection range and high resolution”); the LIDAR system configured to concurrently receive multiple LIDAR input signals that have each been reflected by an object located outside of the LIDAR system and within the sample region, the LIDAR input signals each including light from a different one of the LIDAR output signals ([0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals … a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal … A processor is coupled to the receiver for receiving the receive signals and processing the receive signals to generate detections of one or more objects in the region”; i.e., input signals are return optical signals that have each been reflected by objects from other regions, and the return optical signals are reflected by an object located outside of the LIDAR system); and the LIDAR system including electronics that generate LIDAR data from the multiple LIDAR input signals (Figure 6A, #182; [0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals”; [0106] teaches “The optical signal used to illuminate the one or more target objects is generated by a signal generator 182”; i.e., a signal generator is an electronics that generates LIDAR signals).”
	Hallstig does not explicitly teach “the LIDAR data indicating a distance and/or a radial velocity between the LIDAR system and the object“.
	Steinberg teaches “the LIDAR data indicating a distance and/or a radial velocity between the LIDAR system and the object (Figure 21, #2109; [0004] teaches “A light detection and ranging system, (LIDAR a/k/a LADAR) is an example of technology that can work well in differing conditions, by measuring distances to objects by illuminating objects with light and measuring the reflected pulses with a sensor”; [0020] teaches “output information indicative of a distance to the first object and
information indicative of a distance to the at least one second object thereby enabling a determination of a distance to the object”; [0096]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig in view of Steinberg. This combination would improve performance of LIDAR systems while complying with eye safety regulations (Steinberg, [0005].

As to claim 2, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 1.
Hallstig teaches “generate a different beating signal from each of the LIDAR input 
signals (Figure 13; [0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals … each detector in a set of detectors comprises multiple regions, a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal at a second time later than the first time”; i.e., receive signals indicative of return optical signals were generated by each of LIDAR system, and Figure 13 shows that f1 and f2 have different frequencies. A beat is an interference pattern between two sounds of slightly different frequencies).”

As to claim 3, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 2.
	Hallstig teaches “each of the different beating signals includes light from a different one of the LIDAR input signals (Figure 5, #56, #66; Figure 13; [0004]; [0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals … each detector in a set of detectors comprises multiple regions, a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal at a second time later than the first time”; i.e., Hallstig‘s LiDAR detection system has a source of optical radiation, for example, a laser, which emits light into a region. Receive signals indicative of different return optical signals were generated by each of LIDAR system, and the optical signals contain lights. Figure 13 shows that f1 and f2 have different frequencies. A beat is an interference pattern between two sounds of slightly different frequencies).”

As to claim 4, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 2.
	Hallstig teaches “the LIDAR system includes electronics that performs multiple mathematical transforms, each transform being performed on one of the beating signals (Figure 5, #68; Figure 13; [0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals … each detector in a set of detectors comprises multiple regions, a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal at a second time later than the first time”, [0032]; [0117]; i.e., receive signals indicative of return optical signals were generated by each of LIDAR system, and Figure 13 shows that f1 and f2 have different frequencies. A beat is an interference pattern between two sounds of slightly different frequencies. Hallstig’s system performs mathematical transforms such as Fast Fourier Transform and Discrete Fourier Transform. A person skilled in the art would perform each Fourier Transform on one of the beating signals).”

As to claim 7, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 4.
	Hallstig teaches “the mathematical transform is a Fourier transform ([0032]; [0117] teaches “Spectral resolution is executed in accordance with the discrete Fourier Transform and the following equation (5)”).”

As to claim 8, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 4.
	Hallstig teaches “the Fourier transform is a complex Fourier transform (Figure 10; [0033]; [0119] teaches “It is useful to quantify the signal processing gain for the pulse burst LiDAR envelope modulation waveform. Simulation results are documented within the graphic of FIG. 10, which is a graph of complex FFT processing gain
simulation results”).”

As to claim 11, Hallstig teaches “A method of operating a LIDAR system ([0002]; 
[0006]), comprising: concurrently illuminating a sample region in a field of view with multiple LIDAR output signals for a data period ([0004] teaches “A typical LiDAR detection system includes a source of optical radiation, for example, a laser, which emits light into a region. An optical detection device , which can include one or more optical detectors and/or an array of optical detectors , receives reflected light from the region”; [0006] teaches “The LiDAR detection system includes a plurality of optical sources disposed along a first direction for generating a plurality of output optical signals … Optical transmission elements transmit the envelope-modulated output optical signals into a region”; [0106]), the sample region being one of multiple sample regions included in the field of view ([0006] teaches “each detector in a set of detectors comprises multiple regions”; [0209] teaches “the scanning LiDAR detection systems
of the present disclosure combine wide field of view with long detection range and high resolution”); receiving multiple LIDAR input signals that have each been reflected by an object located outside of the LIDAR system and within the sample region, the LIDAR input signals each including light from a different one of the LIDAR output signals ([0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals … each detector in a set of detectors comprises multiple regions, a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal … A processor is coupled to the receiver for receiving the receive signals and processing the receive signals to generate detections of one or more objects in the region”; i.e., input signals are return optical signals that have each been reflected by objects from other regions, and the return optical signals are reflected by an object located outside of the LIDAR system); and generating LIDAR data from the multiple LIDAR input signals ([0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals”; [0106] teaches “The optical signal used to illuminate the one or more target objects is generated by a signal generator 182”; i.e., a signal generator is an electronics that generates LIDAR signals).”
	Hallstig does not explicitly teach “the LIDAR data indicating a distance and/or a radial velocity between the LIDAR system and the object“.
	Steinberg teaches “the LIDAR data indicating a distance and/or a radial velocity between the LIDAR system and the object (Figure 21, #2109; [0004] teaches “A light detection and ranging system, (LIDAR a/k/a LADAR) is an example of technology that can work well in differing conditions, by measuring distances to objects by illuminating objects with light and measuring the reflected pulses with a sensor”; [0020] teaches “output information indicative of a distance to the first object and
information indicative of a distance to the at least one second object thereby enabling a determination of a distance to the object”; [0096]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig in view of Steinberg. This combination would improve performance of LIDAR systems while complying with eye safety regulations (Steinberg, [0005].

As to claim 12, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 11.
Hallstig teaches “generate a different beating signal from each of the LIDAR input 
signals (Figure 13; [0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals … each detector in a set of detectors comprises multiple regions, a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal at a second time later than the first time”; i.e., receive signals indicative of return optical signals were generated by each of LIDAR system, and Figure 13 shows that f1 and f2 have different frequencies. Beating signal indicates an interference pattern between two sounds of slightly different frequencies).”

As to claim 13, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 12.
	Hallstig teaches “each of the different beating signals includes light from a different one of the LIDAR input signals (Figure 5, #56, #66; Figure 13; [0004]; [0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals … each detector in a set of detectors comprises multiple regions, a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal at a second time later than the first time”; i.e., Hallstig‘s LiDAR detection system has a source of optical radiation, for example, a laser, which emits light into a region. Receive signals indicative of return optical signals were generated by each of LIDAR system, and the optical signals contain lights. Figure 13 shows that f1 and f2 have different frequencies. A beat is an interference pattern between two sounds of slightly different frequencies).”

As to claim 14, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 12.
	Hallstig teaches “the LIDAR system includes electronics that performs multiple mathematical transforms, each transform being performed on one of the beating signals (Figure 13; [0006] teaches “A receiver receives return optical signals at least partially generated by reflection of the transmitted envelope-modulated output optical signals and generates receive signals indicative of the return optical signals … each detector in a set of detectors comprises multiple regions, a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal at a second time later than the first time”, [0032]; [0117]; i.e., ”; i.e., receive signals indicative of return optical signals were generated by each of LIDAR system, and Figure 13 shows that f1 and f2 have different frequencies. Hallstig’s system perform mathematical transforms such as Fast Fourier Transform and Discrete Fourier Transform. A person skilled in the art would perform each Fourier Transform on one of the beating signals).”

As to claim 17, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 14.
	Hallstig teaches “the mathematical transform is a Fourier transform ([0032]; [0117] teaches “Spectral resolution is executed in accordance with the discrete Fourier Transform and the following equation (5)”).”

As to claim 18, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 14.
	Hallstig teaches “the Fourier transform is a complex Fourier transform (Figure 10; [0033]; [0119] teaches “It is useful to quantify the signal processing gain for the pulse burst LiDAR envelope modulation waveform. Simulation results are documented within the graphic of FIG. 10, which is a graph of complex FFT processing gain
simulation results”).”

	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Hallstig US 20190086518” in view of “Steinberg US 20200249324”, in further view of “Moss US 20160306043”. 
 As to claim 5, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 4.
	Hallstig teaches “mathematical transform ([0032]; [0117]).”
	The combination of Hallstig and Steinberg does not explicitly teach “each mathematical transform outputs a single frequency peak“.
	Moss teaches “each mathematical transform outputs a single frequency peak ([0021] teaches “In the coherent case, the return signal of reflected laser beam 108 is coherently mixed with a reference signal to create a beat frequency signal. The beat frequency signal is then passed to a fast Fourier transform (FFT) algorithm that generates a peak frequency proportional to the distance of the object”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig and Steinberg in view of Moss. This combination would optimize creation of a beat frequency signal from the combination of the return signal of reflected laser beam and the reference signal (Moss, [0021]).

As to claim 6, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 5.
	The combination of Hallstig and Steinberg does not explicitly teach “the frequency peak is at a beat frequency of the beating signal“.
	Moss teaches “the frequency peak is at a beat frequency of the beating signal ([0021] teaches “In the coherent case, the return signal of reflected laser beam 108 is coherently mixed with a reference signal to create a beat frequency signal. The beat frequency signal is then passed to a fast Fourier transform (FFT) algorithm that generates a peak frequency proportional to the distance of the object”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig and Steinberg in view of Moss. This combination would optimize creation of a beat frequency signal from the combination of the return signal of reflected laser beam and the reference signal (Moss, [0021]).

As to claim 15, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 14.
	Hallstig teaches “mathematical transform ([0032]; [0117]).”
	The combination of Hallstig and Steinberg does not explicitly teach “each mathematical transform outputs a single frequency peak“.
	Moss teaches “each mathematical transform outputs a single frequency peak ([0021] teaches “In the coherent case, the return signal of reflected laser beam 108 is coherently mixed with a reference signal to create a beat frequency signal. The beat frequency signal is then passed to a fast Fourier transform (FFT) algorithm that generates a peak frequency proportional to the distance of the object”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig and Steinberg in view of Moss. This combination would optimize creation of a beat frequency signal from the combination of the return signal of reflected laser beam and the reference signal (Moss, [0021]).

As to claim 16, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 15.
	The combination of Hallstig and Steinberg does not explicitly teach “the frequency peak is at a beat frequency of the beating signal“.
	Moss teaches “the frequency peak is at a beat frequency of the beating signal ([0021] teaches “In the coherent case, the return signal of reflected laser beam 108 is coherently mixed with a reference signal to create a beat frequency signal. The beat frequency signal is then passed to a fast Fourier transform (FFT) algorithm that generates a peak frequency proportional to the distance of the object”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig and Steinberg in view of Moss. This combination would optimize creation of a beat frequency signal from the combination of the return signal of reflected laser beam and the reference signal (Moss, [0021]).

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Hallstig US 20190086518” in view of “Steinberg US 20200249324”, in further view of “Crouch US 20190011558”. 
As to claim 9, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 8.
	Hallstig teaches “the beating signals are each a complex data signal (Figure 13; [0006]; [0119] teaches “Simulation results are documented within the graphic of FIG. 10, which is a graph of complex FFT processing gain simulation results”; i.e., receive signals indicative of return optical signals were generated by each of LIDAR system, and Figure 13 shows that f1 and f2 have different frequencies. Beating signal indicates an interference pattern between two sounds of slightly different frequencies).”
	The combination of Hallstig and Steinberg does not explicitly teach “a complex data signal that includes a first data signal as the real component of the complex data signal and a second data signal as an imaginary component of the complex data signal”.
	Crouch teaches “a complex data signal that includes a first data signal as the real component of the complex data signal and a second data signal as an imaginary component of the complex data signal ([0007] teaches “producing on a processor a complex digital signal by using a digitized sample of one of the first electrical signal … as a real part of the complex digital signal and a digitized sample of a different one of … the second electrical signal as the imaginary part of the complex digital signal”; i.e., Crouch’s system can produce signal with a real part and an imaginary part of the complex signal. One skill in the art would use a digitized sample of the first electrical signal as a real part and the second electrical signal as the imaginary part; [0076] teaches “The coincident signals at the combiner 384 produce a mixed optical signal with a beat frequency”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig and Steinberg in view of Crouch. This combination would optimize in achieving acceptable range accuracy and detection sensitivity in LIDAR systems (Crouch, [0002]).

As to claim 19, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 18.
	Hallstig teaches “the beating signals are each a complex data signal (Figure 13; [0006]; [0119] teaches “Simulation results are documented within the graphic of FIG. 10, which is a graph of complex FFT processing gain simulation results”; i.e., receive signals indicative of return optical signals were generated by each of LIDAR system, and Figure 13 shows that f1 and f2 have different frequencies. Beating signal indicates an interference pattern between two sounds of slightly different frequencies).”
	The combination of Hallstig and Steinberg does not explicitly teach “a complex data signal that includes a first data signal as the real component of the complex data signal and a second data signal as an imaginary component of the complex data signal”.
	Crouch teaches “a complex data signal that includes a first data signal as the real component of the complex data signal and a second data signal as an imaginary component of the complex data signal ([0007] teaches “producing on a processor a complex digital signal by using a digitized sample of one of the first electrical signal … as a real part of the complex digital signal and a digitized sample of a different one of … the second electrical signal as the imaginary part of the complex digital signal”; i.e., Crouch’s system can produce signal with a real part and an imaginary part of the complex signal. One skill in the art would use a digitized sample of the first electrical signal as a real part and the second electrical signal as the imaginary part; [0076] teaches “The coincident signals at the combiner 384 produce a mixed optical signal with a beat frequency”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig and Steinberg in view of Crouch. This combination would optimize in achieving acceptable range accuracy and detection sensitivity in LIDAR systems (Crouch, [0002]).

	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Hallstig US 20190086518” in view of “Steinberg US 20200249324” and “Crouch US 20190011558”, in further view of “Schmalenberg US 20160223663”.
	As to claim 10, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 9.
Hallstig teaches “the portion of the first waveform in the first data signal being 
phase-shifted relative to the portion of the first waveform in the first data signal but the portion of the second waveform in the first data signal being in-phase relative to the portion of the second waveform in the first data signal (Figure 6A; [0106] teaches “The first output 185 is routed to splitting and phase shifting circuitry or 90-degree power splitter 186 , which splits the signal, applies a phase shift to one of the resulting split signals, and generates a pair of output signals being offset in phase. In exemplary embodiments , a 90-degree phase shift is applied to one of the signals, such that splitting and phase shifting circuitry or 90-degree power splitter 186 generates a first
"in-phase” local oscillator (LO) signal 189 and a second “quadrature-phase” or “quadrature” LO signal 191, which is shifted in phase by 90 degrees with respect to in-phase LO signal 189”; [0122]; i.e., Hallstig’s system can apply phase shift to the optical signals, and generate in-phase signals and phase-shifted signals. Therefore, one skill in the art will be able to apply phase shift to the signals, and the first waveform in the first data signal will be phase-shifted, and the second waveform in the first data signal will be in-phase).”
Schmalenberg teaches “the first data signal is a composite of a first waveform 
and a second waveform and the second data signal is a composite of the first waveform and the second waveform ([0026] teaches “In one or more arrangements, the signals output by the one or more LIDAR sensors can be a first waveform, and the signals output by the one or more RADAR sensors can be a second waveform. In one or more arrangements, the first waveform can be substantially the same as the second waveform”; i.e., the signals output by the one more LIDAR sensors can be a first waveform or a second waveform, and the first waveform is the same as the second waveform. Therefore, the first signals can be a combination of the first waveform and the second waveform, and the second signals can be a combination of the first waveform and the second waveform”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig and Steinberg in view of Schmalenberg. This combination would improve the sensing of an environment and object detection, thereby enhancing safety and/or performance of a vehicle (Schmalenberg , [0010]).

	As to claim 20, the combination of Hallstig and Steinberg teaches the claimed
limitations as discussed in Claim 19.
Hallstig teaches “the portion of the first waveform in the first data signal being 
phase-shifted relative to the portion of the first waveform in the first data signal but the portion of the second waveform in the first data signal being in-phase relative to the portion of the second waveform in the first data signal (Figure 6A; [0106] teaches “The first output 185 is routed to splitting and phase shifting circuitry or 90-degree power splitter 186 , which splits the signal, applies a phase shift to one of the resulting split signals, and generates a pair of output signals being offset in phase. In exemplary embodiments , a 90-degree phase shift is applied to one of the signals, such that splitting and phase shifting circuitry or 90-degree power splitter 186 generates a first
"in-phase” local oscillator (LO) signal 189 and a second “quadrature-phase” or “quadrature” LO signal 191, which is shifted in phase by 90 degrees with respect to in-phase LO signal 189”; [0122]; i.e., Hallstig’s system can apply phase shift to the optical signals, and generate in-phase signals and phase-shifted signals. Therefore, one skill in the art will be able to apply phase shift to the signals, and the first waveform in the first data signal will be phase-shifted, and the second waveform in the first data signal will be in-phase).”
Schmalenberg teaches “the first data signal is a composite of a first waveform 
and a second waveform and the second data signal is a composite of the first waveform and the second waveform ([0026] teaches “In one or more arrangements, the signals output by the one or more LIDAR sensors can be a first waveform, and the signals output by the one or more RADAR sensors can be a second waveform. In one or more arrangements, the first waveform can be substantially the same as the second waveform”; i.e., the signals output by the one more LIDAR sensors can be a first waveform or a second waveform, and the first waveform is the same as the second waveform. Therefore, the first signals can be a combination of the first waveform and the second waveform, and the second signals can be a combination of the first waveform and the second waveform”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hallstig and Steinberg in view of Schmalenberg. This combination would improve the sensing of an environment and object detection, thereby enhancing safety and/or performance of a vehicle (Schmalenberg , [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Hallstig US 20200200879” teaches “A LIDAR detection system includes optical sources generating a plurality of output optical signals disposed along a first direction. A modulation circuit applies an output signal from a signal generator to the optical sources to modulate the output optical signals such that the output optical signals are
envelope-modulated output optical signals having frequency-modulated modulation envelopes. A scanning device scans the output optical signals into a region over a
second direction. A receiver comprising a two-dimensional array of optical detectors receives return optical signals and generates receive signals indicative of the return optical signals. The return optical signals impinge on a mask between the region and the array, the mask comprising a plurality of apertures aligned with a first dimension of the
array. The receive signals are generated for a set of detectors in the array disposed along the first dimension of the array and aligned with the mask apertures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863